This suit was brought by Sonnie Campbell against the City Finance Company, alleged to be a partnership composed of R. D. King and S. C. King, of Atlanta, Ga., and S. O. Ormsby, of San Antonio. Service of citation as to the partnership was had upon Ormsby, who filed an affidavit denying that he was a partner in said firm, which he averred was composed of R. D. King and S. C. King, only. At the instance of Leonard Brown, Esq., as amicus curiæ, the trial court heard evidence upon the issue raised in this affidavit, found that Ormsby was not and had not been a partner in said firm, entered an order quashing the service sought to be obtained through said process, and continued the cause for service. To this order Campbell excepted, gave notice of appeal, filed an appeal bond, and seeks to have that order reviewed by this court.
The trial court undoubtedly pursued the proper procedure required of him by the filing of Ormsby's affidavit. Pecos  N. T. R. Co. v. Cox,157 S.W. 745, 106 Tex. 74. But the order, entered in pursuance of that procedure, quashing the service and continuing the cause, is not such a final judgment as will support an appeal. Articles 1997, 2078, R.S. 1911; Kinney v. Telephone Co. (Tex.Com.App.) 222 S.W. 227; Taylor v. Masterson (Tex.Civ.App.) 231 S.W. 856.
The appeal will be dismissed.